Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 07/05/2022.
Claims 1-2, 4-9, 11-12, 14-19, and 21-22 are currently pending and have been examined.
Claims 1, 2, 11, and 12 have been amended.
Claims 1-2, 4-9, 11-12, 14-19, and 21-22 are rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Bachrach does not teach the amended limitations of the independent claims, specifically “to change from a non-tracking flight mode to a tracking flight mode” because “selecting a point of reference for a UAV that is already in the tracking flight mode”. Bachrach in paragraph [0051] describes both a non-tracking flight mode where the user can control flight relative to global coordinates and a tracking flight mode where the neutral state of the controls (“hover”) corresponds to following the desired object. Switching from global coordinate control to one where the UAV is automatically following a target object is switching between a non-tracking to tracking operation and teaches the amended claims. Therefore applicants arguments are not persuasive and the rejection has been updated below to map to the instant claims.
Applicant argues that Li does not teach a touching point operation where the finger does not move during the operation. While the examiner agrees that Li does not teach that part of the amended claim, Bachrach does teach a single touch operation where the finger does not move as part of the command. The rejection has been updated in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach (US Pub No 2016/0327950) in view of Huang (US PAT NO 8,699,748).
Regarding claim 1:
Bachrach teaches:
A method for controlling an unmanned aerial vehicle ("UAV") (Methods and systems are described for new paradigms for user interaction with an unmanned aerial vehicle (referred to as a flying digital assistant or FDA) using a portable multifunction device (PMD) such as smart phone. [abstract]), comprising:
detecting a first operation ([0051], “redefine the point of reference”) on an interactive interface (fig. 10D, the top 2 boxes of 1000d which correspond to the user touching the screen to determine what object is to be the  point of reference.; a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. [0051]);
in response to the first operation ([0051], “redefine the point of reference”) being a frame-drawing operation (although not explicitly described as a frame-drawing operation, fig. 10D box 2 says “the touch gesture indicating a selection of a point or area in the visual representation of the aerial view”. The examiner believes that selecting an area via a touch gesture could indicate that a boundary is drawn to be able to distinguish between a point and area selection. However, Huang is cited below to explicitly teach the frame-drawing operation.), triggering a flight mode of the UAV to change from a non-tracking flight mode (According to some embodiments, the FDA 100 may maneuver according to an absolute fixed coordinate system. In other words, user inputs and gestures may correspond with an instruction to move to an absolute point in space. [0051]) to a tracking flight mode (The FDA 100 may also maneuver according to a coordinate system relative to a “point of reference.” The point of reference may be defined as at or associated with a physical object in physical space. [0051]) according to the frame-drawing operation (For example, the point of reference may be the PMD 104 through which the user 102 provides input. The point of reference may also be another point in space which may be specified via the PMD 104 by clicking on a location of interest on a map or image. For example, a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). For example, if the point of reference is set to a moving car, then any motions by the FDA 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]),
dragging on the interactive interface while maintaining pressing or touching on the interactive interface by a finger of a user (dragging their finger across the touch sensitive display. [0074])
and controlling the UAV to fly in the tracking  flight mode (For example, if the point of reference is set to a moving car, then any motions by the FDA 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]) triggered by the frame-drawing operation (The point of reference may be defined as at or associated with a physical object in physical space. For example, the point of reference may be the PMD 104 through which the user 102 provides input. The point of reference may also be another point in space which may be specified via the PMD 104 by clicking on a location of interest on a map or image. For example, a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). [0051]), the tracking flight mode being configured to instruct the UAV to track a target object (if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]) surrounded or covered by the [rectangular] frame while flying (fig. 10D box 2 says “the touch gesture indicating a selection of a point or area in the visual representation of the aerial view”.).
Huang also teaches:
in response to the first operation (There are several ways to input ROI 312 into feature point detecting and tracking module 310, for example, the user may use a mouse or touch a screen to select a region in an image frame I.sub.t, and then inputs the region to feature point detecting and tracking module 310. [col 5, lines 3-7]) being a frame-drawing operation (fig. 5A, ROI 512; touch a screen to select a region in an image frame [col 5, lines 3-7]), triggering a tracking flight mode of the UAV according to the frame-drawing operation (Feature point detecting and tracking module 310 performs feature point detection locally on an ROI 312 of an image frame I.sub.t at an initial time (t=0), for example, using Harris feature point detection method to perform the local feature point detection, and tracks the detected feature points in image frame I.sub.t, for example, using KLT method to track feature points. [col 4, line 64 – col 5, line 3]), 
Bachrach doesn’t explicitly teach, however Huang teaches:
the frame-drawing operation including dragging on the interactive interface (the user may use a mouse or touch a screen to select a region in an image frame I.sub.t, and then inputs the region to feature point detecting and tracking module 310. [col 5, lines 5-7]; examiner notes that “using a touch screen to select a region” would inherently involve the user using a finger or finger substitute to make the selection. While not explicitly stating that the operation is a dragging operation, the examiner is asserting that selection via dragging the finger to be routine optimization. There are a finite amount of methods for using a touch screen to select a region by either using a single point touch on the desired object or outlining the desired object. Since these are the two known methods of making a selection via a touch screen the examiner finds it would have been obvious to try using a “frame-drawing operation including dragging”. See MPEP 2144.05(II).) while maintaining pressing or touching on the interactive interface by a finger of a user (examiner notes that in light of the above, that the user would inherently maintain finger pressure to make a dragging operation on the screen.) to form a rectangular frame displayed on the interactive interface (fig. 5A, ROI 512; examiner notes the shape the boundary is a rectangle.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach to include the teachings as taught by Huang to provide an “estimation and update module predicts and corrects a moving location for the ROI at a current time” [Huang, abstract]. This allows for feature extraction and allow for the position of the region of interest to be estimated to allow for more responsive tracking. Bachrach and Huang are also in the same field of endeavor.
Regarding claim 4:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 1, upon which this claim is dependent.
Bachrach further teaches:
detecting the first operation on the interactive interface (fig. 10D box 2-4; examiner notes that these steps denote the selection and tracking of a desired target.) includes detecting a second operation on the interactive interface (fig. 10D box 5-8),

    PNG
    media_image1.png
    468
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    787
    media_image2.png
    Greyscale

the second operation including at least one touching-point operation (fig. 10D box 5-8; box 6-8 describe different touch gestures.) and being configured for determining a sub-flight mode of the tracking flight mode (fig. 10D box 5-8; box 6-8 describe a different methods for sub-control while in the tracking mode.), 
and controlling the UAV to fly in the tracking flight mode (fig. 10D box 4) comprises controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (fig. 10D box 5) based on a control amount (fig. 10D box 6-8; examiner notes that the location of the point in box 6 and the length of path drawn in box 7 are capable of being variable amounts depending on the location/size of the input.), the control amount being obtained based on motion information (fig. 10D box 6-8) of at least one touching point on the interactive interface (fig. 10D box 6-8), the motion information including at least one of a moving distance (fig. 10D box 7; the path drawn by the user corresponds to the distance to be travelled.), a moving velocity (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]), or a moving acceleration (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]).
Regarding claim 11:
Bachrach teaches:
A device for an unmanned aerial vehicle ("UAV") (fig. 1, portable multifunction device (“PMD”) 104), comprising:
an interactive interface configured to detect a first operation (“a multitouch cinematographer interface in which image capture by the FDA is controlled via multitouch gestures applied by a user to a PMD” [0022]);
a processor (“Processors” [0062]) configured to: 
in response to the first operation ([0051], “redefine the point of reference”) being a frame-drawing operation (although not explicitly described as a frame-drawing operation, fig. 10D box 2 says “the touch gesture indicating a selection of a point or area in the visual representation of the aerial view”. The examiner believes that selecting an area via a touch gesture could indicate that a boundary is drawn to be able to distinguish between a point and area selection. However, Huang is cited below to explicitly teach the frame-drawing operation.), trigger a flight mode of the UAV to change from a non-tracking flight mode (According to some embodiments, the FDA 100 may maneuver according to an absolute fixed coordinate system. In other words, user inputs and gestures may correspond with an instruction to move to an absolute point in space. [0051]) to a tracking flight mode (The FDA 100 may also maneuver according to a coordinate system relative to a “point of reference.” The point of reference may be defined as at or associated with a physical object in physical space. [0051]) according to the frame-drawing operation (For example, the point of reference may be the PMD 104 through which the user 102 provides input. The point of reference may also be another point in space which may be specified via the PMD 104 by clicking on a location of interest on a map or image. For example, a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). For example, if the point of reference is set to a moving car, then any motions by the FDA 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]), dragging on the interactive interface while maintaining pressing or touching on the interactive interface by a finger of a user (dragging their finger across the touch sensitive display. [0074])
control the UAV to fly in the tracking flight mode (For example, if the point of reference is set to a moving car, then any motions by the FDA 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]) triggered by the frame-drawing operation (The point of reference may be defined as at or associated with a physical object in physical space. For example, the point of reference may be the PMD 104 through which the user 102 provides input. The point of reference may also be another point in space which may be specified via the PMD 104 by clicking on a location of interest on a map or image. For example, a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). [0051]), the tracking flight mode being configured to instruct the UAV to track a target object (if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. [0051]) surrounded or covered by the [rectangular] frame while flying (fig. 10D box 2 says “the touch gesture indicating a selection of a point or area in the visual representation of the aerial view”.).
Huang also teaches:
in response to the first operation (There are several ways to input ROI 312 into feature point detecting and tracking module 310, for example, the user may use a mouse or touch a screen to select a region in an image frame I.sub.t, and then inputs the region to feature point detecting and tracking module 310. [col 5, lines 3-7]) being a frame-drawing operation (fig. 5A, ROI 512; touch a screen to select a region in an image frame [col 5, lines 3-7]), trigger a tracking flight mode of the UAV according to the frame-drawing operation (Feature point detecting and tracking module 310 performs feature point detection locally on an ROI 312 of an image frame I.sub.t at an initial time (t=0), for example, using Harris feature point detection method to perform the local feature point detection, and tracks the detected feature points in image frame I.sub.t, for example, using KLT method to track feature points. [col 4, line 64 – col 5, line 3]), 
Bachrach doesn’t explicitly teach, however Huang teaches:
the frame-drawing operation including dragging on the interactive interface (the user may use a mouse or touch a screen to select a region in an image frame I.sub.t, and then inputs the region to feature point detecting and tracking module 310. [col 5, lines 5-7]; examiner notes that “using a touch screen to select a region” would inherently involve the user using a finger or finger substitute to make the selection. While not explicitly stating that the operation is a dragging operation, the examiner is asserting that selection via dragging the finger to be routine optimization. There are a finite amount of methods for using a touch screen to select a region by either using a single point touch on the desired object or outlining the desired object. Since these are the two known methods of making a selection via a touch screen the examiner finds it would have been obvious to try using a “frame-drawing operation including dragging”. See MPEP 2144.05(II).) while maintaining pressing or touching on the interactive interface by a finger of a user (examiner notes that in light of the above, that the user would inherently maintain finger pressure to make a dragging operation on the screen.) to form a rectangular frame displayed on the interactive interface (fig. 5A, ROI 512; examiner notes the shape the boundary is a rectangle.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach to include the teachings as taught by Huang to provide an “estimation and update module predicts and corrects a moving location for the ROI at a current time” [Huang, abstract]. This allows for feature extraction and allow for the position of the region of interest to be estimated to allow for more responsive tracking. Bachrach and Huang are also in the same field of endeavor.
Regarding claim 14:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 11, upon which this claim is dependent.
Bachrach further teaches:
the interactive interface (fig. 1, PMD 104) is further configured to detect a second operation (fig. 10D box 5-8) after detecting the first operation (fig. 10D box 2-4; examiner notes that these steps denote the selection and tracking of a desired target.),

    PNG
    media_image1.png
    468
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    787
    media_image2.png
    Greyscale

the second operation including at least one touching-point operation (fig. 10D box 5-8; box 6-8 describe different touch gestures.) and being configured for determining a sub-flight mode of the tracking flight mode (fig. 10D box 5-8; box 6-8 describe a different methods for sub-control while in the tracking mode.), 
the processor (“Processors” [0062]) is further configured to control the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (fig. 10D box 5) determined based on the second operation and a control amount (fig. 10D box 6-8; examiner notes that the location of the point in box 6 and the length of path drawn in box 7 are capable of being variable amounts depending on the location/size of the input.), the control amount being obtained based on motion information (fig. 10D box 6-8) of at least one touching point on the interactive interface (fig. 10D box 6-8), the motion information including at least one of a moving distance (fig. 10D box 7; the path drawn by the user corresponds to the distance to be travelled.), a moving velocity (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]), or a moving acceleration (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]).
Claims 2, 5-9, 12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach (US Pub No 2016/0327950) in view of Huang (US PAT NO 8,699,748) in further view of Li (US Pub No 2018/0237140).
Regarding claim 2:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 1, upon which this claim is dependent.
Bachrach further teaches:
the touching-point operation including pressing or touching at a point on the interactive interface by the finger of the user without moving the finger (Here, instead of drawing a path a user may provide an input (e.g. via a touch screen display or PMD 104) that indicates a point 1020b corresponding to a point 1022b in the physical environment to be focused on for image capture. User 102 may define the point 1022b by, for example, providing a single or double touch at point 1020b in view 1010b. [0079]);
Bachrach in view of Huang does not explicitly teach, however Li teaches:
in response to the first operation being a touching-point operation (For example, the user may make a swipe on the image transmission interface by using a single finger, or the user may make a swipe on the image transmission interface by using two fingers. According to the touch control signal applied on the image transmission interface, operation gestures may be acquired. These operation gestures include, but are not limited to, a movement gesture of a single touch point, and a movement gesture of two touch points. [0170]), triggering the flight mode of the UAV to change from a non-pointing flight mode to a pointing flight mode (examiner notes that the touching point operation generates a control to control the UAV based on the touching point operation. The UAV was being controlled in some other method before executing the control based on the touching point operation so it inherently has to switch from a non-touching point operation to a touching point operation.) according to the touch-point operation (when the current control mode is the aircraft control mode, the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]), the touching-point operation including pressing or touching at a point on the interactive interface by the finger of the user (the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]) [without moving the finger]; 
and controlling the UAV to fly in the pointing flight mode triggered by the touching-point operation (when the current control mode is the aircraft control mode, the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]), the pointing flight mode being configured to instruct the UAV to fly in a direction (generating, according to the moving direction of the single touch point, an operation command for controlling an aircraft to move in a corresponding direction. [0180]) determined based at least on the point on the interactive interface pressed or touched by the finger of the user (in some embodiments, the step of generating, according to the operation gesture, a corresponding operation command for controlling an aircraft to move includes: monitoring a moving direction of a single touch point, and generating, according to the moving direction of the single touch point, an operation command for controlling an aircraft to move in a corresponding direction. [0180]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 5:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a horizontally circling tracking flight mode (fig. 6, fixed trajectory 602; For example, referring to FIG. 6, a UAV 104 may fly along a fixed trajectory 602 relative to a locked target 601 according to the acquired flight parameter. The UAV 104 adjusts a photographing view in flight to keep a locked target 601 in the photographing view, and takes an image according to the acquired photographing parameter. In this way, a video or a composite picture that includes multiple angles of the locked target may be photographed. There may be various fixed trajectories of the UAV relative to the locked target. For example, the fixed trajectory may be a trajectory in one plane, for example, a circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), the horizontally circling tracking flight mode being configured to instruct the UAV to use the target object as a center (fig. 6, shows locked target 601 as center of circular path 602), maintain a constant distance with the target object (fig. 6, as shown above, a circular path with the target in the center would inherently result in a constant distance from the object.), and track the target object while circling around the target object on a horizontal plane (circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), 
and controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]) based on the control amount generated by the second operation comprises controlling the UAV to track the target object while flying in the horizontally circling tracking mode based on the control amount (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 6:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a vertically circling tracking flight mode (fig. 6, fixed trajectory 602; For example, referring to FIG. 6, a UAV 104 may fly along a fixed trajectory 602 relative to a locked target 601 according to the acquired flight parameter. The UAV 104 adjusts a photographing view in flight to keep a locked target 601 in the photographing view, and takes an image according to the acquired photographing parameter. In this way, a video or a composite picture that includes multiple angles of the locked target may be photographed. There may be various fixed trajectories of the UAV relative to the locked target. For example, the fixed trajectory may be a trajectory in one plane, for example, a circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), the vertically circling tracking flight mode being configured to instruct the UAV to use the target object as a center (fig. 6, shows locked target 601 as center of circular path 602), maintain a constant distance with the target object (fig. 6, as shown above, a circular path with the target in the center would inherently result in a constant distance from the object.), and track the target object while circling around the target object in a vertical plane (circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), 
and controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]) based on the control amount generated by the second operation comprises controlling the UAV to track the target object while flying in the vertically circling tracking mode based on the control amount (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 7:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a moving-away tracking flight mode (the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. when the two touch points move towards each other (that is, a distance between the two touch points decreases or a pinch finger gesture), the UAV 104 is controlled to move backward. [0185]), the moving-away tracking flight mode being configured to instruct the UAV to fly in a direction moving away from the target object (when the two touch points move towards each other (that is, a distance between the two touch points decreases or a pinch finger gesture), the UAV 104 is controlled to move backward. [0185]), 
and controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]) based on the control amount generated by the second operation comprises controlling the UAV to track the target object while flying in the moving-away tracking flight mode based on the control amount (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 8:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a moving-closer tracking flight mode (the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), the moving-closer tracking flight mode being configured to instruct the UAV to fly in a direction moving closer to the target object (When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), 
and controlling the UAV to track the target object while flying in the moving-closer tracking flight mode (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]) based on the control amount generated by the second operation comprises controlling the UAV to track the target object while flying in the moving-closer tracking flight mode based on the control amount (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 9:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is an image composition adjusting flight mode (When adjusting the spatial location of the UAV relative to the locked target, the UAV may adjust a location of the UAV in a three-dimensional coordinate system according to the change parameter of the spatial location of the UAV relative to the locked target, [0141]), 
and controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]) comprises: 
determining a target image including the target object in an image to be captured (When adjusting the spatial location of the UAV relative to the locked target, the UAV may adjust a location of the UAV in a three-dimensional coordinate system according to the change parameter of the spatial location of the UAV relative to the locked target, [0141]) and a specified scope of the target image (fig. 17; the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]; examiner is interpreting the pinching action to define the predefined scope the user is intending via moving the UAV closer to or further from the target; The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location [0139]; examiner is interpreting that changing the spatial relationship of the UAV with respect to the locked target would change the scope of the target in the image. Therefore by changing the spatial location as taught above would change the "specified scope".) based on the second operation (fig. 17; the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]);
and controlling the UAV to fly in a direction moving closer to the target object (fig. 17; the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), until the specified scope of the target image reaches a predetermined scope of the image to be captured (fig. 17, pinching operation performed by operator; the step of generating, according to the operation gesture, a corresponding operation command for controlling an aircraft to move includes: monitoring moving directions of two touch points; when the two touch points move away from each other, generating an operation command for controlling an aircraft to move forward; and when the two touch points move towards each other, generating an operation command for controlling an aircraft to move backward. [0184]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 12:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 11, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
in response to the first operation being a touching-point operation (For example, the user may make a swipe on the image transmission interface by using a single finger, or the user may make a swipe on the image transmission interface by using two fingers. According to the touch control signal applied on the image transmission interface, operation gestures may be acquired. These operation gestures include, but are not limited to, a movement gesture of a single touch point, and a movement gesture of two touch points. [0170]), trigger the flight mode of the UAV to change from a non-pointing flight mode to a pointing flight mode (examiner notes that the touching point operation generates a control to control the UAV based on the touching point operation. The UAV was being controlled in some other method before executing the control based on the touching point operation so it inherently has to switch from a non-touching point operation to a touching point operation.) according to the touch-point operation (when the current control mode is the aircraft control mode, the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]), the touching-point operation including pressing or touching at a point on the interactive interface by the finger of the user (the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]) [without moving the finger]; and control the UAV to fly in the pointing flight mode triggered by the touching-point operation (when the current control mode is the aircraft control mode, the user uses one finger or stylus to generate a single touch point on the image transmission interface [0181]), the pointing flight mode being configured to instruct the UAV to fly in a direction (generating, according to the moving direction of the single touch point, an operation command for controlling an aircraft to move in a corresponding direction. [0180]) determined based at least on the point on the interactive interface pressed or touched by the finger of the user (in some embodiments, the step of generating, according to the operation gesture, a corresponding operation command for controlling an aircraft to move includes: monitoring a moving direction of a single touch point, and generating, according to the moving direction of the single touch point, an operation command for controlling an aircraft to move in a corresponding direction. [0180]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 15:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 14, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a horizontally circling tracking flight mode (fig. 6, fixed trajectory 602; For example, referring to FIG. 6, a UAV 104 may fly along a fixed trajectory 602 relative to a locked target 601 according to the acquired flight parameter. The UAV 104 adjusts a photographing view in flight to keep a locked target 601 in the photographing view, and takes an image according to the acquired photographing parameter. In this way, a video or a composite picture that includes multiple angles of the locked target may be photographed. There may be various fixed trajectories of the UAV relative to the locked target. For example, the fixed trajectory may be a trajectory in one plane, for example, a circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), the horizontally circling tracking flight mode being configured to instruct the UAV to use the target object as a center (fig. 6, shows locked target 601 as center of circular path 602), maintain a constant distance with the target object (fig. 6, as shown above, a circular path with the target in the center would inherently result in a constant distance from the object.), and track the target object while circling around the target object on a horizontal plane (circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), and the processor is configured to control UAV to track the target object while flying in the horizontally circling tracking mode based on the control amount generated by the second operation (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 16:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 14, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a vertically circling tracking flight mode (fig. 6, fixed trajectory 602; For example, referring to FIG. 6, a UAV 104 may fly along a fixed trajectory 602 relative to a locked target 601 according to the acquired flight parameter. The UAV 104 adjusts a photographing view in flight to keep a locked target 601 in the photographing view, and takes an image according to the acquired photographing parameter. In this way, a video or a composite picture that includes multiple angles of the locked target may be photographed. There may be various fixed trajectories of the UAV relative to the locked target. For example, the fixed trajectory may be a trajectory in one plane, for example, a circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), the vertically circling tracking flight mode is configured to instruct the UAV to use the target object as a center (fig. 6, shows locked target 601 as center of circular path 602), maintain a constant distance with the target object (fig. 6, as shown above, a circular path with the target in the center would inherently result in a constant distance from the object.), and track the target object while circling around the target object in a vertical plane (circular trajectory in a horizontal plane or a vertical plane shown in FIG. 6. [0086-0087]), and the processor is configured to control the UAV to track the target object while flying in the vertically circling tracking mode based on the control amount generated by the second operation (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 17:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 14, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a moving-away tracking flight mode (the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. when the two touch points move towards each other (that is, a distance between the two touch points decreases or a pinch finger gesture), the UAV 104 is controlled to move backward. [0185]), the moving-away tracking flight mode being configured to instruct the UAV to fly in a direction moving away from the target object (when the two touch points move towards each other (that is, a distance between the two touch points decreases or a pinch finger gesture), the UAV 104 is controlled to move backward. [0185]), and the processor is configured to control the UAV to track the target object while flying in the moving-away tracking flight mode based on the control amount generated by the second operation (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 18:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 14, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is a moving-closer tracking flight mode (the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), the moving-closer tracking flight mode being configured to instruct the UAV to fly in a direction moving closer to the target object (When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), and the processor is configured to control the UAV to track the target object while flying in the moving-closer tracking flight mode based on the control amount generated by the second operation (The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location, a flight speed of the UAV may be determined according to the flight speed parameter, and body rotation of the UAV in flight may be adjusted according to the body rotation parameter. [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 19:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 14, upon which this claim is dependent.
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the sub-flight mode of the tracking flight mode is an image composition adjusting flight mode (When adjusting the spatial location of the UAV relative to the locked target, the UAV may adjust a location of the UAV in a three-dimensional coordinate system according to the change parameter of the spatial location of the UAV relative to the locked target, [0141]), and the processor is configured to: 
determine a target image including the target object in an image to be captured (When adjusting the spatial location of the UAV relative to the locked target, the UAV may adjust a location of the UAV in a three-dimensional coordinate system according to the change parameter of the spatial location of the UAV relative to the locked target, [0141]) and a specified scope (fig. 17; the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]; examiner is interpreting the pinching action to define the predefined scope the user is intending via moving the UAV closer to or further from the target; The flight parameter includes a change parameter of the spatial location of the UAV relative to the locked target, and may further include a flight speed parameter or a body rotation parameter. A spatial location and a flight direction of the UAV may be determined according to the change parameter of the spatial location [0139]; examiner is interpreting that changing the spatial relationship of the UAV with respect to the locked target would change the scope of the target in the image. Therefore by changing the spatial location as taught above would change the "specified scope".) based on the second operation (the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]);
and control the UAV to fly in a direction moving closer to the target object (fig. 17; the user may use two fingers to perform the touch control operation on the image transmission interface 1602. With reference to FIG. 17, the user uses two fingers to form two touch points on the image transmission interface 1602. When the two touch points move away from each other (that is, a distance between the two touch points increases or a de-pinch finger gesture), the UAV 104 can be controlled to move forward. [0185]), until the specified scope of the target image reaches a predetermined scope of the image to be captured (fig. 17, pinching operation performed by operator; the step of generating, according to the operation gesture, a corresponding operation command for controlling an aircraft to move includes: monitoring moving directions of two touch points; when the two touch points move away from each other, generating an operation command for controlling an aircraft to move forward; and when the two touch points move towards each other, generating an operation command for controlling an aircraft to move backward. [0184]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 21:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 4, upon which this claim is dependent.
Bachrach further teaches:
controlling the UAV to track the target object while flying in the sub-flight mode of the tracking flight mode (fig. 10D box 5)  based on the control amount (fig. 10D box 6-8; examiner notes that the location of the point in box 6 and the length of path drawn in box 7 are capable of being variable amounts depending on the location/size of the input.) includes controlling a flight velocity (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]) or a flight acceleration (In an alternative embodiment, scale factors may depend on the rate of change in position or motion (i.e. velocity and/or acceleration) [0064]) of the UAV based on the control amount generated by the second operation (fig. 10D box 6-8).
Bachrach in view of Huang does not explicitly teach, however Li teaches:
the control amount includes controlling a flight velocity (fig. 23; Referring to FIG. 23, if a touch control point of a touch operation is applied in a main direction of a second touch control region 2301, for example, touch operations represented by four gestures 2302, 2303, 2304, and 2305 in FIG. 23, the mobile terminal may trigger a simulated-joystick operation command corresponding to the main direction, and send the simulated-joystick operation command to the aircraft. The aircraft may perform an action of moving up, moving down, rolling left or rolling right according to the received simulated joystick operation command. [0231]; examiner notes that the virtual joystick would mimic the response of a normal joystick that, as is known in the art, to correspond to a velocity or acceleration value.) or a flight acceleration (fig. 23; Referring to FIG. 23, if a touch control point of a touch operation is applied in a main direction of a second touch control region 2301, for example, touch operations represented by four gestures 2302, 2303, 2304, and 2305 in FIG. 23, the mobile terminal may trigger a simulated-joystick operation command corresponding to the main direction, and send the simulated-joystick operation command to the aircraft. The aircraft may perform an action of moving up, moving down, rolling left or rolling right according to the received simulated joystick operation command. [0231]; examiner notes that the virtual joystick would mimic the response of a normal joystick that, as is known in the art, to correspond to a velocity or acceleration value.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Regarding claim 22:
Bachrach in view of Huang, as shown above, discloses all the limitations of claims 1, upon which this claim is dependent.
Bachrach further teaches:
wherein controlling the UAV to fly in the tracking flight mode includes controlling the UAV to stop flying in a current flight direction (fig. 10D; examiner notes that when tracking a target, the system inherently needs to stop moving when it reaches a desired location.) in response to at least one of: 
the UAV flying to a place right over a target object (fig. 10B; FDA 100 may maneuver (e.g. along path 1024b) into place above or near point 1022b [0079];) while the UAV flying in a direction moving away from a ground (While Bachrach does not explicitly describe the UAV moving up away from the ground, the examiner notes that there are only 3 possible options for the UAV to approach a target, from above, from below, and from a constant height. Since UAV’s are typically launched from the ground it would be obvious to one to have determined to approach the target while moving away from the ground though routine optimization. See MPEP 2144.05 (II)) using a target object as a center (while moving around the point of reference (i.e. the user 102), the FDA 100 may adjust the orientation and/or processing of image capture device(s) (e.g. optical sensors) such that the point of reference (i.e. the user 102) remains centered in the field of view of the image capture device(s) [0058]); 
a gimbal of the UAV reaching a limit position (A single axis gimbal capable of adjusting the orientation of the image capture device in conjunction with the yaw control of the FDA 100 and digital image processing may produce a full range or image capture from looking straight down from the FDA 100 to the ground to looking straight up from the FDA 100 to the sky while providing an effective minimum in overall system complexity. [0049]) while the UAV flying in a direction moving closer to a ground (While Bachrach does not explicitly describe the UAV moving down towards the ground, the examiner notes that there are only 3 possible options for the UAV to approach a target, from above, from below, and from a constant height. Since for UAV’s typically mount gimbals on their bottom side, therefore creating a limit position issue as the UAV moved down forcing the camera to compensate up, it would be obvious to one to have applied a gimbal limit stop control for when approaching the target while moving closer to the ground though routine optimization. See MPEP 2144.05 (II)) using the target object as a center (while moving around the point of reference (i.e. the user 102), the FDA 100 may adjust the orientation and/or processing of image capture device(s) (e.g. optical sensors) such that the point of reference (i.e. the user 102) remains centered in the field of view of the image capture device(s) [0058]); 
a distance between the UAV and the target object being greater than or equal to a predetermined distance (FDA 100 may be programed to track a user 102 (or other physical object). Using computer vision, an FDA 100 may recognize the captured image as a user 102 (or other physical object) and may use the recognition information to perform aerial maneuvers by the FDA 100 to keep the user 102 (or physical object) in view, and/or may make adjustments to an image stabilization system (discussed in more detail herein) to keep the user 102 (or physical object) in view. [0031]; examiner notes that by following the user, the system is inherently “tethered” to the object being tracked and moves to follow as the target moves away from the device (i.e. stop flying when it is too far away to maintain desired distance.).); 
or a proportion that an image of the target object captured by an imaging device of the UAV occupies the interactive interface (a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. [0051]) or an image to be captured reaching a predetermined proportion (see figs. 12A and 12B; images show UAV moving up or down until the proposition of the image matches the desired proposition as denoted by the pinching function.).
Bachrach in view of Huang does not explicitly teach, however Li teaches:
a touching point on the interactive interface stopping moving (fig. 21, emergency hover icon 2108; examiner is interpreting this button to be an emergency stop button that halts the movement of the UAV and has it hold its position. Examiner also notes that this is selecting by pressing with the users finger (touching point operation).); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bachrach in view of Huang to include the teachings as taught by Li because “it is fairly difficult to operate a UAV, and even more difficult to control a photographing apparatus to capture an image. A user needs to reach a specific level of operation skills. It is particularly difficult for a novice user of a UAV. Therefore, at present, complex operations are involved to capture an image by using a UAV, and an improvement needs to be made. According to various embodiments of the present application, a multimedia synchronization method and system, an aircraft, and a storage medium that are disclosed in the present application resolve one or more problems discussed” [Li, 0008-0009]. This simplification is made though having a touch interface capable of accepting touch gestures to define the control of the UAV. Bachrach and Li are also in the same field of endeavor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665


/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665